Citation Nr: 1436109	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  07-31 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to an initial compensable rating for calcified pleural plaques.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and May 2011 rating decisions.  In the April 2007 rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, the RO, in pertinent part, denied service connection for a back condition.  In the May 2011 rating decision the Appeals Management Center (AMC), in pertinent part, granted service connection and assigned an initial noncompensable (0 percent) rating for calcified pleural plaques, effective February 27, 2006.  

The Board previously remanded the case in August 2009 and September 2011.  

In June 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  

While the RO addressed the claim for service connection a back disorder on the merits in the April 20007 rating decision, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the issues on appeal have been characterized as reflected on the title page.

In this regard, the Board notes that this issue was previously characterized as entitlement to service connection for a back disability in the August 2009 and September 2011 Board remands.  However, as will be discussed below, a claim for service connection for a back injury was previously denied in a May 1975 rating decision, which the Veteran did not appeal.  Significantly, an April 2006 Lost File/Claim Tracking Sheet reports that the Veteran's claims file had been lost and a rebuilt file was created.  However, a November 2011 memorandum reports that the claims file was located at the Records Management Center (RMC).  Later that month, the original claims file, which had been found at the RMC, was consolidated with the file located at the RO.  Hence, it appears likely that this prior denial of the claim for service connection for a back injury was not previously of record at the time of the August 2009 and September 2011 Board decisions.  

The Veteran submitted additional medical evidence in support of his claim for a higher rating for his calcified pleural plaques in March 2013.  While this evidence was received at the RO prior to issuance of the March 2013 supplemental statement of the case (SSOC), it was not listed among the evidence considered in the SSOC.  In any event, as the claim for a compensable rating is being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304 (2013).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes a transcript of the June 2014 hearing as well as copies of the Veteran's service treatment records and service personnel records.  The VBMS e-folder does not include any additional relevant evidence.  

The issues of entitlement to service connection for a back disorder and entitlement to an initial compensable rating for calcified pleural plaques are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a May 1975 rating decision, the RO denied service connection for a back injury.  Although notified of the denial in a May 1975 letter, the Veteran did not initiate an appeal.  

2.  Evidence associated with the claims file since the May 1975 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's May 1975 rating decision denying service connection for a back injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).

2.  As pertinent evidence received since the May 1975 denial is new and material, the criteria for reopening the claim for service connection for a back disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable disposition of the request to reopen the claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Analysis

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In April 1975, the Veteran filed a claim for service connection for a back injury.  In the May 1975 rating decision the RO, in pertinent part, denied service connection for a back injury, finding that service records were entirely negative regarding treatment for a back injury.

Although notified of the May 1975 rating decision by letter that month, the Veteran did not initiate an appeal; hence, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In addition, no new and material evidence was received within one year of the May 1975 rating decision.  See 38 C.F.R. § 3.156(b).  In making this determination, the Board observes that private treatment records regarding April 1968 back surgery were received at the RO on May 12, 1975.  These records appear in the claims file after the May 20, 1975 rating decision; however, the date stamp reflects that they were received at the RO eight days prior to issuance of that decision.  The private treatment records were not mentioned in the May 1975 rating decision; however, a rating decision prior to 1990 was not required to "to recite the evidence considered."  Crippen v. Brown, 9 Vet. App. 412, 421 (1996); see also Eddy v. Brown, 9 Vet. App. 52, 58 (1996) (holding that "silence in a final [RO] decision made before February 1990 cannot be taken as showing a failure to consider evidence of record").  In fact, "absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination of the service connection must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed."  Gonzales v. West, 218 F.3d 1378, 1381 (2000).  It is also worth noting that, despite these private treatment records appearing after the May 20, 1975 rating decision in the claims file, the May 28, 1975 notice letter advising the Veteran of the denial appears before the May 20, 1975 rating decision.  Therefore, the Board finds the ordering of the documents in the file (particularly in this case in which the rebuilt claims file and original claims file have been consolidated), is not a reliable means of determining what evidence was and was not of record at the time of the May 20, 1975 rating decision.  

Accordingly, as the private treatment records received in May 1975 were of record at the time of issuance of the May 1975 rating decision, they cannot constitute new and material evidence received within one year of that decision.  

The Board notes that the Veteran's service personnel records were associated with the claims file in May 2006.  However, as the service personnel records are not relevant to the claim for service connection for a back disorder, 38 C.F.R. § 3.156(c)(1)(i) is not applicable, and the claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.

In December 1981, the Veteran sought to reopen his claim for service connection for a low back condition.  In a January 1982 letter, the RO advised the Veteran that service connection had been previously been denied for a back injury and, to reopen his claim, he had to furnish new and material evidence.  The Veteran did not respond and his claim was considered abandoned.  See 38 C.F.R. § 3.158.  

The Veteran filed his current claim for a back disorder in February 2006.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the May 1975 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The evidence of record at the time of the May 1975 rating decision consisted of the Veteran's service treatment records, which are negative for complaints regarding or treatment for a back condition.  Also of record were the April 1968 private treatment records, reflecting that the Veteran underwent laminectomy with excision of herniated nucleus pulposus for herniated nucleus pulposus, L4-L5.  

Since the May 1975 rating decision, the Veteran has asserted that he has had back pain since an in-service injury, as reported during a June 2012 VA spine examination, at which time he stated that he had experienced chronic, intermittent, progressively worsening mechanical low back pain ever since an in-service injury.  The Veteran is competent to report a continuity of symptomatology regarding his back pain since service and this report is presumed credible for the purpose of determining whether new and material evidence has been submitted.  Charles v. Principi, 16 Vet. App. 370 (2002).  Justus, 3 Vet. App. at 512-513.  This report of a continuity of symptomatology suggests a link between the Veteran's current complaints regarding the low back and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Thus, this new report of continuity of symptomatology relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Thus, the claim must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

New and material evidence having been received; the issue of entitlement to service connection for a back disorder is reopened and to this extent only, the appeal is granted.  


REMAND

Remand is required to obtain outstanding records which are potentially pertinent to the claims remaining on appeal.  

In support of his claim for an increased rating for his service-connected respiratory disability, the Veteran submitted a copy of a February 2012 prescription for an albuterol inhaler from a physician at the Dallas VA Medical Center (VAMC).  In a September 2012 statement, the Veteran's representative reported that the Veteran had been prescribed oxygen due to the severity of his condition and his VA physician was telling him that he was not getting enough oxygen.  During the June 2014 hearing, the Veteran testified that he received VA treatment at the Tyler VA primary care clinic.  He also reported that he received treatment for his back at the VA outpatient clinic (OPC) in Fort Worth about three to four years earlier.  Other than an October 2012 pulmonary function test (PFT) report, the most recent VA treatment records associated with the claims file are dated in April 2011.  These records do not include records regarding back treatment from the Fort Worth VA OPC.  

As any outstanding records of VA treatment since April 2011 and any records of treatment for the Veteran's claimed back disability from the Fort Worth outpatient clinic (OPC) are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file/e-folder.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

During a June 2012 VA spine examination, the Veteran reported that his spine condition had been treated as an outpatient with physical therapy.  Records of such physical therapy treatment are not presently of record.  If these records are not included among the VA treatment records obtained on remand, the Veteran should be asked to identify any facility where he received physical therapy for his claimed back disorder, as reported during the June 2012 VA spine examination, and the AOJ should attempt to obtain any adequately identified records.  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

An April 2011 VA treatment record reports that the Veteran had chronic shortness of breath and a history of asbestos exposure and was being seen at the East Texas Medical Center on a regular basis.  During the June 2014 hearing, the Veteran testified that he received his primary care from East Texas Medical Center.  The claims file includes a March 2009 polysomnogram from this facility, a December 2010 operative report from this facility (regarding an exploratory laparotomy with resection and closure of loop ileostomy), as well as January and February 2013 records from this facility.  During the June 2014 hearing, the Veteran's wife testified that the Veteran had been in the hospital about a year earlier for pneumonia and asbestosis in his lungs.  While the claims file includes a February 2013 record from the East Texas Medical Center Regional Healthcare System reporting that the Veteran was admitted with a diagnosis of chronic obstructive pulmonary disease (COPD) exacerbation with a current respiratory infection, it does not appear that complete records regarding this hospitalization have been obtained, as no discharge date is reported.   The April 2011 VA record and the June 2014 testimony indicate that additional records from this facility are available.   

In September 2012, the Veteran's physician at the University of Texas Health Science Center at Tyler wrote a letter regarding the Veteran's use of oxygen, summarizing what had been discussed in clinic in August 2012.  During a November 2012 VA respiratory examination the Veteran reported that he was seeing a pulmonologist outside of VA.  During the June 2014 hearing, the Veteran testified that his pulmonologist, Dr. C., was at the University of Texas in Tyler.  While the claims file includes the September 2012 letter from the Veteran's pulmonologist, the most recent records from this facility are dated in October 2011.  Any more recent records from this facility should be requested on remand.  

A December 2010 private treatment record reports that the Veteran had lumbar surgery 12 days earlier.  This appears to be an error, as a June 2011 private treatment record reports that the Veteran's past surgical history included back surgery 50 years earlier for L3-L4 disc disease.  Regardless, as the claims are being remanded, the Veteran should be asked to clarify whether he underwent lumbar spine surgery around November or December 2010.  

On remand, the AOJ must obtain a supplemental medical opinion regarding the claim for service connection for a back disorder.  The June 2012 VA examiner opined that the Veteran's claimed back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale for this opinion, he commented that review of the service treatment records revealed no documentation of evaluation or treatment of back pain or injury and the November 1964 separation examination documented a normal clinical evaluation of the spine.  The examiner opined that the Veteran's current lumbar spine condition was more likely than not due to chronic degenerative changes associated with aging.  The Veteran has reported injuring his back in service when he fell down stairs/a ladder.  The VA examiner based his opinion regarding the etiology of the Veteran's back disorder, at least in part, on a finding that there was no documented evaluation or treatment of back pain or injury in his service treatment records, despite the fact that, during the same examination, the Veteran reported that he sprained his low back when he fell down a ladder on ship during service and had experienced chronic, intermittent, progressively worsening mechanical low back pain ever since.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service medical records to provide a negative opinion).  

Because VA undertook to provide a VA examination to evaluate the claimed back disorder, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the Board finds that a supplemental opinion is in order.  

Remand is also required to obtain a new VA examination to evaluate the current severity of the Veteran's service-connected calcified pleural plaques.  The Veteran most recently underwent VA examination to evaluate this disability in November 2012, with an addendum medical opinion provided in February 2013 after the examiner had the opportunity to review the claims file.  The Veteran testified during the June 2014 hearing that his lung condition seemed like it was getting "worse and worse."  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  Accordingly, to ensure that the record reflects the current severity of the calcified pleural plaques, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).

Additionally, the VA examiner indicated in his November 2012 examination report that the Veteran required continuous oxygen therapy predominantly for COPD.   The examiner commented, however, that he could not make a complete or accurate report without review of the claims file and the private pulmonologist's records and indicated that the VA examination report should not be used for rating until the claims file was reviewed.  In February 2013, the VA examiner reviewed the claims file and indicated that the Veteran had a diagnosis of asthma.  He indicated that a note from the Veteran's private pulmonologist stated that the Veteran was being treated for asthma and was on home oxygen.  He commented that CT scan showed no evidence of asbestosis and opined that the Veteran's current respiratory condition was unrelated to asbestos exposure in service.  

Despite the February 2013 opinion, in September 2012, the Veteran's physician from the University of Texas Health Science Center at Tyler wrote that the Veteran had been followed for asbestosis lung disease and asthma and had been treated with continuous positive airway pressure (CPAP) for obstructive sleep apnea.  She indicated that the Veteran qualified for home oxygen based on a six minute walk test and recommended the use of oxygen with exercise and sleep.  Additionally, several CT scans of record indicate findings consistent with asbestosis.  For example, a May 2009 CT scan of the chest revealed calcified pleural plaques indicating previous asbestos exposure.  An October 2009 CT scan of the chest notes calcified pleural plaques in the left and right hemithorax most compatible with prior exposure to asbestos.  A June 2012 CT scan of the chest revealed areas of pleural calcification which may be seen with prior asbestos exposure.  

On remand, the examiner must clearly discuss whether the Veteran requires outpatient oxygen therapy as a result of his service-connected calcified pleural plaques.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back and/or respiratory condition.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: 

(1) records from the VA North Texas Healthcare System, to include the Dallas VAMC, Tyler VA Primary Care Clinic, and Fort Worth OPC, dated since April 2011; 

(2) any records of treatment for a back condition from the VA Fort Worth OPC dated between June 2010 and April 2011; 

(3) any outstanding treatment records from East Texas Medical Center, to include any records regarding hospitalization around February 2013, and;

(4) any additional pertinent records from the University of Texas Health Science Center at Tyler, dated since October 2011.

If records regarding physical therapy for the claimed back disorder are not included among the VA treatment records obtained on remand, the Veteran should be asked to identify any facility where he received physical therapy for his claimed back disorder, as reported during the June 2012 VA spine examination, and the AOJ should attempt to obtain any adequately identified records.  

The AOJ should also ask the Veteran to clarify whether he underwent lumbar spine surgery around November or December 2010.  If so, he should be asked to identify the facility where such surgery occurred and provide a release to allow VA to obtain these records.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file/e-folder, forward the claims file to the examiner that conducted the June 2012 VA spine examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify any back disorder present since around February 2006, when the Veteran filed his current claim.  In regard to each OR any diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current condition had its clinical onset during active service or is related to any in-service disease, event, or injury.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his attention is drawn to the following:

* The Veteran has described an in-service injury to his back when he fell down two flights of metal stairs.  He reported being treated in service by a corpsman.  

* In April 1968, the Veteran presented to a private physician with a complaint of back pain.  He described an injury while shoveling ice in March 1968 when he felt a "snap" in his back with pain.  Although the handwritten note is difficult to decipher, it appears to report no previous back pain.  The Veteran underwent laminectomy with excision of herniated nucleus pulposus for a herniated nucleus pulposus at L4-L5.  

* An August 2004 X-ray of the lumbosacral spine reports that the Veteran was status post radical retropubic prostatectomy and was having new pain in the lumbosacral area.  X-ray revealed mild to moderate degenerative joint disease (DJD) with anterior and lateral osteophytes at all levels.  There was also mild degenerative disc disease (DDD) at L5-S1.  

* An October 2007 VA treatment record reports that the Veteran complained of low back pain with an onset less than one week earlier.  

* Multilevel thoracic spondylosis was noted on a May 2009 CT scan of the chest.  

* An August 2009 MRI of the lumbar spine revealed disk desiccation and interspace narrowing at all lumbar levels; small, diffuse central disk protrusions at the L1-2, L2-3, and L3-4 levels; and facet degenerative changes in the lower two lumbar levels.  

* A December 2011 X-ray report notes that degenerative changes of the spine were evident.  

* During a June 2012 VA spine examination, the Veteran reported that he sprained his low back when he fell down a ladder on ship during service.  He reported that his injury was treated conservatively as an outpatient.  He reported experiencing chronic, intermittent, progressively worsening mechanical low back pain ever since this incident.  He stated that he was treated conservatively after separation from service, with lumbar laminectomy and discectomy in 1966.  The diagnosis was lumbar DDD.  

* The June 2012 VA examiner opined that the claimed back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale for this opinion, he commented that review of the service treatment records revealed no documentation of evaluation or treatment of back pain or injury and the November 1964 separation examination documented a normal clinical evaluation of the spine.  The examiner opined that the Veteran's current lumbar spine condition was more likely than not due to chronic degenerative changes associated with aging.  

* During the June 2014 hearing, the Veteran testified that he fell down two flights of a ladder during service and also suffered back injury from heavy work in service.  He testified that his post-service back surgery was for a continuation of his back condition from service.  

In rendering the requested opinion, the examiner must consider and address the Veteran's report of an in-service back injury and back pain continuing since service.  The examiner is advised that the Veteran is competent to report in-service injury and is competent to describe symptoms which are capable of his lay observation, such as pain.  

The examiner is also advised that the absence of evidence of a back injury or problems in the service treatment records cannot, standing alone, serve as the basis for a negative opinion regarding the relationship between the Veteran's current back disorder and service.  

A complete explanation for all opinions expressed, should be set forth in the examination report.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

3.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected calcified pleural plaques.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.
All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examination report should specifically include a pulmonary function test (PFT), including post-bronchodilator Forced Vital Capacity (FVC), Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)), and maximum exercise capacity.  If the DLCO (SB) or maximum exercise capacity test is not performed, the examiner should provide reasons stating why the test would not be useful or valid in evaluating the nature and extent of the Veteran's disability.  Similar reasons should be provided if post-bronchodilator values are not provided.  The examiner should also indicate whether the Veteran has cor pulmonale or pulmonary hypertension, or whether he requires outpatient oxygen therapy as a result of the service-connected calcified pleural plaques.  

In determining whether the Veteran requires outpatient oxygen therapy as a result of his service-connected calcified pleural plaques, the examiner should consider a September 2012 letter in which the Veteran's private physician wrote that the Veteran had been followed for asbestosis lung disease and asthma and had been treated with CPAP for obstructive sleep apnea.  She indicated that the Veteran qualified for home oxygen based on a six minute walk test and recommended the use of oxygen with exercise and sleep.  The examiner should also consider the results of CT scans noting findings consistent with asbestos exposure.  In this regard, a May 2009 CT scan of the chest revealed calcified pleural plaques indicating previous asbestos exposure.  An October 2009 CT scan of the chest noted calcified pleural plaques in the left and right hemithorax most compatible with prior exposure to asbestos.  A June 2012 CT scan of the chest revealed areas of pleural calcification which may be seen with prior asbestos exposure.  

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected calcified pleural plaques from those attributable to any other diagnosed respiratory disorder.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected calcified pleural plaques.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


